Citation Nr: 1446823	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  07-14 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service condition for hearing loss.  In September 2010 and in July 2013, the Board remanded the claim for additional development.  In July 2014, the Board received a VHA opinion on the matter.


FINDING OF FACT

Left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of separation from service, and left ear hearing loss was not caused or aggravated by a service-connected disability.  The Veteran does not have a current diagnosis of right ear hearing loss.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have occurred, and was not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through July 2006 and October 2010 letters, which also addressed the elements of secondary service connection.  The claim was then readjudicated, most recently in an October 2013 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded a VA examination in May 2011, and additional opinions on the matter were received in October 2011, March 2014, and July 2014.  Those opinions, in whole, adequately addressed the etiology of his hearing loss and are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his current hearing loss was caused or aggravated by his service or by a service-connected disability.  Specifically, in March 2006, he experienced sudden left ear hearing loss due to a prescription medication that was prescribed by the VA for a service-connected disability.  He contends that he was taking medication to treat a service-connected neurological disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including sensorineural hearing loss, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

 Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the course of this appeal, VA amended 38 C.F.R. § 3.310 effective October 10, 2006), to implement the decision in Allen.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310 (b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Turning to the evidence of record, the service treatment records do not reflect complaints of or a diagnosis of hearing loss.  

Post-service treatment records prior to February 2006 are negative for complaints or findings of hearing loss.  VA treatment records reflect that in February 2006, the Veteran reported hearing loss in the left ear the day before.  He had a ringing or clicking in his ear.  He denied any upper respiratory infection.  He had started a medication, Protonix, for his gastroesophageal reflux disease (GERD) a few days earlier and had developed a severe headache and hearing loss on the left side.  In March 2006, he sought treatment for his left ear hearing loss which had not resolved.  In April 2006, he complained of ear pain.  He was still taking Protonix.  Evaluation resulted in diagnosis of otitis media for which he was given antibiotics.  In June 2006, he did not show for his audiology appointment.  A September 2008 record of ongoing hearing loss was assessed to be suggestive of retrocochlear pathology.  A CTscan was advised to rule out acoustic neuroma.

On May 2011 VA examination, audiometric testing showed evidence of moderately severe to profound left ear hearing loss.  Testing of the right ear did not show hearing loss to meet VA's criteria of a disability.  In an October 2011 addendum, the examiner reviewed the claims file and concluded that it was less likely than not that the Veteran's hearing loss was caused or aggravated by his service.  The examiner explained that the Veteran had normal hearing on enlistment and discharge from service.  There were no clinically significant shifts during service.  The examiner also provided a negative opinion as to whether the Veteran's hearing loss was due to a neurological disorder.  The examiner explained that there was no evidence-based research to support that contention.

In March 2014, a specialist in audiology reviewed the file.  The specialist concluded that it was less likely than not that the Veteran's left ear hearing loss was caused or aggravated by his service, explaining that the Veteran's military occupational specialty had a low probability of noise exposure, and that although there was evidence of mild hearing loss on the left on separation, it was not considered to be a significant shift from enlistment examination.  The examiner reviewed an article submitted by the Veteran about the effects of noise exposure, but stated that the current medical research showed that there was no scientific basis for the theory that noise exposure would cause permanent hearing loss long after the cessation of the exposure. 

In July 2014, an Ears, Nose, and Throat specialist reviewed the claims file and concluded that it was less likely than not that the Veteran's left ear hearing loss was caused by a service-connected neurological disorder.  The Board notes that the examiner believed that the Veteran was only in receipt of service connection for peripheral neuropathy of the right and left lower extremities and a lumbar spine disability, when he is in fact also in receipt of service connection for a cervical spine disability and resultant radiculopathy of the left upper extremity rated as noncompensable.  However, the Board finds that the opinion is still probative and persuasive evidence against the Veteran's claim.  Significantly, the examiner is a specialist in the field, provided sound reasoning for the opinion reached, and reviewed the claims file, including a medical article submitted by the Veteran in support of his claim.  The examiner explained that the article submitted by the Veteran did not support his claim that his left ear hearing loss was caused or aggravated by a neurological disorder.  The examiner explained that the article was controversial because even if both vertebral arteries were blocked, 95 percent of people had intact communication between the basilar artery and the internal carotid arteries, which enabled perfusion of the inner ear.  The examiner also found no indication of aggravation, based upon the same rationale.  The examiner did determine that it was at least as likely as not that the Veteran's left ear hearing loss was caused by a reaction to taking Isosorbide or Protonix, explaining that there was a strong temporal association between initiating the treatment with these medications and the onset of hearing loss within hours to days.  There was no other etiology to link his hearing loss to, such as viral infection, trauma to the head, or concurrent vertigo or fluctuation in hearing suspicious for Meniere's or cochlear hydrops.  The examiner further stated that hearing loss was an unlikely adverse reaction to Protonix, with that reaction affecting .5% of those who take it.  Isosorbide was not known to be an otoxic.  Based upon the timing and lack of alternative explanation, it was likely to be related to one of those two medications.  

In this case, the Board finds that service connection for hearing loss, in the right or left ear, is not warranted, on a direct or secondary basis.

First, the medical evidence does not show that the Veteran has right ear hearing loss that meets the criteria for consideration of disability benefits under 38 C.F.R. § 3.385.  Accordingly, service connection for right ear hearing loss must be denied.

With regard to left ear hearing loss, the elements of service connection on a direct basis have not been met.  There is no indication of a chronic hearing loss disability in service, or indication of a threshold shift that would indicate hearing loss incurred in or otherwise related to service, as explained by the two VA examiners.  There is additionally no indication of a diagnosis of hearing loss within one year following separation from service.  Rather, the first diagnosis of hearing loss is not until 2006, decades following separation from service.  Finally, the medical opinions are against the claim.  Both the VA examiner and the VHA audiologist found that any current hearing loss was not related to the Veteran's service.  Moreover, the Veteran does not contend that his hearing loss is related to his service.  For these reasons, the Board finds that left ear hearing loss must be denied on a direct basis.

On a secondary basis, the claim must also be denied.  For one, the competent and probative evidence of record demonstrates no link between the Veteran's service-connected neurological manifestations of his lumbar and cervical spine disabilities and his left ear hearing loss.  The 2011 VA examiner explained that there was no medical link between the two conditions, and the 2014 VHA specialist essentially stated the same.  The VHA specialist further explained that upon review of the claims file and the medical research, it would be unlikely that the Veteran's neurological manifestations caused or aggravated his hearing loss.  It is significant that after reviewing the Veteran's contentions and the pathology of the Veteran's hearing loss as documented in the treatment records, the specialist instead related the Veteran's sudden left ear hearing loss with his use of either Protonix or Isosorbide, but most likely to the use of Protonix.  Such was the case given the proximity of onset of symptoms to starting that medication.  That conclusion comports with the medical record, which clearly demonstrates that the Veteran started taking Protonix and then within one to two days experienced sudden left ear hearing loss.  However, that conclusion still does not support the Veteran's claim, as he took Protonix, as well as Isosorbide, for nonservice-connected disabilities, namely GERD and a heart condition.  Accordingly, the probative evidence shows that the Veteran's sudden left ear hearing loss was due to a cause other than a service-connected disability.  Thus, service connection on a secondary basis must be denied.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to state that he suffered from sudden hearing loss, he is not competent to state that his hearing loss was caused or aggravated by his neurological manifestations related to his cervical and lumbar spine disabilities, because he does not have the requisite knowledge and skills to determine such etiology.  Such a conclusion requires medical skill.  The VA medical opinions have reviewed the record and taken into account the Veteran's contentions, but found that the Veteran's current disorders were unrelated, not caused or aggravated by, service or a service-connected disability.

In this case, a preponderance of the competent medical evidence of record is against the Veteran's claim for service connection for hearing loss.  Thus, the benefit of the doubt doctrine is not for application and those claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.


ORDER

Service connection for hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


